DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:
Regarding claim 1, the recited “in a shape in which the downstream edge portion having a cut out” should be corrected to “in a shape in which the downstream edge portion has a cut out”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. US 20180356757.
Regarding claim 1, Kobayashi et al. discloses:
A fixing device comprising: 
a rotatable endless belt (411) (FIG. 2A); 
a planar heat-generating section (413) (FIGs. 2B, 4B, and 6) in which at least a downstream end portion in a movement direction of the belt is in pressure contact with a rotating body (46) (FIG. 2) via a pressure contact portion and a cross-sectional shape of a downstream edge portion being in contact with an inner surface of the belt is formed in a curved shape having a curvature radius (FIGs. 2B, 4B, and 6); and 
a holding section (412) (FIG. 2A) that is disposed inside the belt and holds the planar heat-generating section to be in pressure contact with the rotating body.
Kobayashi et al. does not explicitly disclose the curvature radius of 0.01 mm or more and 0.2 mm or less or in a shape in which the downstream edge portion having a cut out. 
Kobayashi et al. discloses wherein the curvature of the heater including the curvature of the downstream edge effects the total curvature and skew of the sheet passing through the nip [0065 and 0080]. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kobayashi et al. to include the curvature radius of 0.01 mm or more and 0.2 mm or less in order to reduce curling and transfer path skewing of the sheet, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 8, Kobayashi et al. teaches:
An image forming apparatus comprising: 
an image forming section (10) (FIG. 1) that forms an image on a recording medium; and 
a fixing section (40) (FIG. 2A) that fixes the image formed on the recording medium, 
wherein the fixing device according to claim 1 is used as the fixing section.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. US 20180356757 in view of Ogura US 20140138372.
Regarding claim 4, Kobayashi et al. discloses the limitations of claim 1 as set forth above, but does not explicitly disclose wherein the planar heat-generating section comprises a plurality of planar heat-generating sections integrally formed in a direction intersecting a longitudinal direction of the planar heat-generating section. 
Ogura discloses wherein the planar heat-generating section (203) (FIG. 3A) comprises a plurality of planar heat-generating sections (301-303) (FIG. 3A) integrally formed in a direction intersecting a longitudinal direction of the planar heat-generating section. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus as disclosed by Kobayashi et al. to include the heat-generating sections as disclosed by Ogura in order to allow for independent heating according to sheet size [0034] (Ogura). 
Regarding claim 5, Kobayashi et al. in view of Ogura teaches:
wherein the downstream edge portion of the planar heat-generating section that is in contact with the inner surface of the belt is cut or polished (FIGS. 2B, 4B, and 6) (Kobayashi et al.).

Allowable Subject Matter
Claims 2, 3, 6, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 2 and 3, the prior art of record does not disclose or suggest the recited “an upstream end portion of the planar heat-generating section in the movement direction of the belt is located outside the pressure contact portion” along with the remaining claim limitations.
Regarding claims 6 and 7, the prior art of record does not disclose or suggest the recited “wherein the downstream end portion of the planar heat-generating section in the movement direction of the belt has a larger pressure contact amount with respect to the rotating body than an upstream end portion of the planar heat-generating section” along with the remaining claim limitations.

Response to Arguments
The previous objection to the drawings is withdrawn in light of applicant’s amendments. 
The previous rejections of claims 1, 3, and 4 under 35 U.S.C. 112 are withdrawn in light of applicant’s amendments. 
Applicant's arguments filed 10/27/22 have been fully considered but they are not persuasive. Regarding claim 1, applicant argues that Kobayashi et al. does not teach the downstream edge portion of the heater would affect the curvature of the sheet (see page 7 of applicant’s arguments). However, as set forth above, Kobayashi discloses wherein the curvature of the heater including the curvature of the downstream edge effects the total curvature and skew of the sheet passing through the nip [0065 and 0080] (FIGS. 2B, 4B, and 6).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852